United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Huntsville, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-766
Issued: October 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant timely appealed the September 3, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board.2 Appellant, a 57-year-old clerk, filed an
occupational disease claim for stress, depression and anxiety that arose on or about
September 15, 2003. She described a variety of incidents she believed either caused or
contributed to her claimed emotional condition. These included time and attendance matters,
availability and adequacy of job training, work assignments, reassignment of particular job duties
and office space allocation. The Board previously found those administrative and personnel
matters noncompensable.3 Appellant also alleged she was sexually harassed by her supervisor,
Kenneth W. Fair, who made sexual advances and sexually-suggestive remarks. Additionally, she
alleged that Mr. Fair and Ronnie E. Hall, a coworker, were verbally abusive. Appellant claimed
they had both called her “dumb” and “stupid” and stated that she was not smart enough to learn
anything. As to the alleged verbal abuse and sexual misconduct/harassment, the Board found her
allegations were not in posture for decision, and remanded the case for further development.4 On
remand, OWCP obtained statements from Mr. Fair and Mr. Hall, who both denied appellant’s
allegations. OWCP again denied appellant’s claim by decision dated April 21, 2008.
Appellant requested reconsideration and submitted new evidence, but on May 1, 2009
OWCP denied her request on the basis that the evidence submitted was irrelevant or immaterial.
The Board set aside the May 1, 2009 decision denying reconsideration, and remanded the case
for further merit review.5 The Board noted a statement from a Virginia White.6
In its latest merit decision dated September 3, 2010, OWCP denied modification. With
respect to Ms. White’s statement, OWCP found that she had not witnessed any of the claimed
incidents or provided relevant dates and a detailed description of specific incidents of name
calling or sexual misconduct by appellant’s supervisor.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric

2

Docket Nos. 09-1654 (issued July 14, 2010) and 07-1556 (issued January 28, 2008).

3

The Board’s January 28, 2008 decision (Docket No. 07-1556) is incorporated herein by reference.

4

Docket No. 07-1556.

5

The Board’s July 14, 2010 decision (Docket No. 09-1654) is incorporated herein by reference.

6

According to Ms. White, appellant told her that her supervisor called her “dumb & stupid,” tried to get her to
talk about her sex life and would come by and pinch her on the butt. She stated that appellant’s supervisor tried to
get her to go with him for drinks, asked her to do drugs, and “even [asked] her if she wanted to [fu-k].” Ms. White
stated that in 2002 appellant told her that her supervisor tried to touch her “private parts” while they were in the
same vehicle working. She stated that appellant told her on several occasions that she told her supervisor that “no
way was she going to have sex with him.”

2

disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.8 Disability is not compensable, however, when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.9
An employee’s emotional reaction to administrative or personnel matters generally falls
outside the scope of FECA.10 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.11 However, to the extent the evidence establishes that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities,
such action will be considered a compensable employment factor.12
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.13 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter, OWCP must base its
decision on an analysis of the medical evidence.14
ANALYSIS
The Board has previously addressed and affirmed OWCP’s findings with respect to
employment incidents involving time and attendance matters, availability and adequacy of job
training, work assignments, reassignment of particular job duties and office space allocation.
Appellant has not submitted any evidence or argument regarding the above-noted
noncompensable administrative and/or personnel matters. Accordingly, the only unresolved
7

See Kathleen D. Walker, 42 ECAB 603 (1991).

8

Pamela D. Casey, 57 ECAB 260, 263 (2005).

9

Lillian Cutler, 28 ECAB 125, 129 (1976).

10

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

11

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

12

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).

13

Kathleen D. Walker, supra note 7.

14

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).

3

issues are whether appellant established verbal abuse on the part of Mr. Hall and Mr. Fair or
sexual misconduct/harassment on the part of Mr. Fair.
Verbal abuse or threats of physical violence in the workplace are compensable under
certain circumstances.15 This does not imply that every ostensibly abusive or threatening
statement uttered in the workplace will give rise to coverage under FECA.16 Verbal altercations
and difficult relationships with supervisors, when sufficiently detailed and supported by the
record, may constitute compensable factors of employment.17
The various allegations of verbal abuse and sexual misconduct are described in detail in
the Board’s January 28, 2008 decision, which is incorporated herein. Mr. Fair denied appellant’s
accusations. He initially denied her allegations of sexual harassment in a statement dated
July 13, 2005, and again on September 26, 2006. More recently, Mr. Fair denied these
allegations in a March 27, 2008 statement, which OWCP obtained in response to the Board’s
January 28, 2008 decision. As to Mr. Hall’s alleged verbal abuse, he provided a March 27, 2008
statement wherein he denied criticizing or belittling appellant. He also stated that he never called
appellant stupid or dumb.
Both Mr. Hall and Mr. Fair have denied appellant’s allegations of verbal abuse and/or
sexual misconduct/harassment. Ms. White did not witness any of the alleged incidents of sexual
harassment, but merely reported what appellant told her had occurred in 2002-03. Appellant
previously indicated that Mr. Fair’s “unwanted advances and verbal statements were not
performed in front of any employee or coworker.” The Board finds that appellant has not
provided sufficient evidence to substantiate her allegations of verbal abuse and sexual
misconduct/harassment.
Because she failed to establish a compensable factor of employment, OWCP properly
denied appellant’s claim without addressing the medical evidence of record.18
CONCLUSION
Appellant failed to establish that she sustained an emotional condition in the performance
of duty.

15

Fred Faber, 52 ECAB 107, 109 (2000).

16

Id.

17

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

18

Garry M. Carlo, supra note 14.

4

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

